         Case 1:20-cv-00484-LO-TCB Document 28 Filed 05/05/20 Page 1 of 1 PageID# 976
                                                                                                       Reset Form              Print Form



                                        IN THE UNITED STATES DISTRICT COURT
                                        FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                       CRIMINAL RULE 57.4
                    In Case Number 1:2Cl-cv-484       ,Case Name Amazon Inc. v. WDC Holdings LLC,et ai.
                    Party Represented by Applicant: Defendant
To: The Honorable Judges ofthe United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT


FULL NAME(no initials, please) Stanley L. Garnett
Bar Identification Number 165996                  State Colorado
Firm Name Brownsteln Hyatt Farber Schreck, LLP
Firm Phone # 303-223-1100                      Direct Dial tt 303-223-1286                      FAX# 303-223-1111
E-Mail Address sqamett@bhfs.com
Office Mailing Address 410 Seventeenth Street, Suite 2200, Denver.CO 80202

Name(s) of federal court(s) in which I have been admitted D.C. Bar; Colorado Bar: D.Colorado: 10th Crr,: 11th Cir,: US Supreme Ct.

I certify that the rules ofthe federal court in the district in which I maintain my office extend a similar    hac vice admission
privilege to members of the bar ofthe Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety(90)days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge ofthe Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


1 am       am not        a full-time employee of the United States of America, and if so. rMuest exemntion from the admission fee.

                                                                                     (Applicant's Signature)

1, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for,admission to the bar of this Court; that I have
examined the applicant's persona! statement. I affirm thaf his/her persona and p^;ofessional character and standing are good, and
petition the court to admit the applicant pro hac vice.


                                                       nature                                                  (Date)
                                                      reyRiblamlrn                                             VSB No. 46932
                                                           (typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid             or Exemption Granted

The motion for admission is GRANTED                   or DENIED




                         (Judge's Signature)                                                 (Date)
